Title: To Thomas Jefferson from Isaac Story, 11 January 1802
From: Story, Isaac
To: Jefferson, Thomas


          
            Most respected Sire,
            Marblehead Jany. 11. 1802.
          
          I view it as an instance of Condescension, that you vouchsafed to answer my letter with your own hand; & the contents were such, as gave pleasure to my heart.
          I have a letter by me, which I received from President Washington. They lay side by side as precious deposits.—
          
          I little thought that I should have occasion to address you so soon again.—
          Colo. Johonnot of Hampden requested me to write to Mr. Gerry, that he might use his influence with the President, for obtaining the office of Collector & Searcher for the District of Penobscot. In compliance with his request, I wrote to Mr. Gerry on the Subject; & his answer I now enclose.—
          All I shall attempt to say of Colo. Johonnot is that he is a capable man; but as Genl. Dearborn could be no Stranger to him, I shall refer you to him for his moral character & qualifications.
          And if Genl. Dearborn feels justified in recommending him, it is well, & I am content. But if he will not recommend him, & the office should still continue vacant, I should esteem it a perticular favor, if it might be confered on me.
          I am about leaving the ministry; for I have had the care of 3000 Souls & upwards, & the labors have pressed too hard upon me for some time, & I have desired my people to seek after a new Minister, which they mean to do immediatly, so that I can be disengaged at any time.—
          And should the appointment devolve upon me, I hope, the public will find a faithful servant. I do not ask for this office, for the sake of the Emoluments of it, for my circumstances are independant: but I ask for it, that I may not be idle, & that I might have an employment, in which I may render service to the Community.
          Were it necessary, I might procure a request, signed by many respectable Characters.—
          I pray God to take you into his holy keeping & accept the homage of my most profound respects
          
            Isaac Story
          
          
            N.B. I have wrote to Mr. Madison & Genl. Dearborn on the Subject
          
        